                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DIETRICK LEWIS JOHNSON, SR.,               :
     Petitioner                            :
                                           :             No. 1:19-cv-1167
      v.                                   :
                                           :             (Judge Kane)
WARDEN BRADLEY,                            :
    Respondent                             :

                                       ORDER

      AND NOW, on this 5th day of August 2019, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s amended petition for a writ of habeas corpus pursuant to 28 U.S.C.
         § 2241 (Doc. No. 7) is DISMISSED WITHOUT PREJUDICE for lack of
         jurisdiction;

      2. Petitioner’s motion to appoint counsel (Doc. No. 6) is DENIED AS MOOT; and

      3. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                         s/ Yvette Kane
                                                         Yvette Kane, District Judge
                                                         United States District Court
                                                         Middle District of Pennsylvania
